Citation Nr: 0108109	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from January 1976 to August 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  Several other issues were being developed for 
appellate review by the RO; however, in her substantive 
appeal of February 2000, the appellant limited her appeal to 
the one issue set out on the title page.  


REMAND

The appellant filed her formal claim for a total rating in 
June 1998.  She reported last working as an office manager in 
the military in 1996 and that she had sought no employment 
since that time.  She also reported completing 4 years of 
high school.  Subsequently, she submitted a letter from a 
fast food employer stating that she was unable to perform the 
duties of an order taker/dishwasher because of her back.  She 
has also submitted statements attesting to her honesty and 
the disabling effects of her disabilities.  

The veteran is currently in receipt of the following ratings 
for her service-connected disabilities: removal of uterus and 
both ovaries, 50 percent; lumbosacral strain, 40 percent; 
instability of the right ankle, 10 percent, patellofemoral 
syndrome right knee, 10 percent; patellofemoral syndrome left 
knee, 10 percent; hiatal hernia, 10 percent; arthritis right 
thumb, 10 percent; arthritis left thumb, 10 percent; and she 
has 5 other disabilities rated as noncompensable.  Her 
combined rating including the bilateral factor is 90 percent.  
She is also in receipt of special monthly compensation for 
loss of use of a creative organ.  However, her claim for a 
total rating based on unemployability due to service 
connected disabilities was denied by rating action in May 
1999 and the current appeal ensued.

The record also shows that the appellant has been provided 
pertinent VA examinations in April 1996 and January 1999 and 
another in October 1999 following her September 1999 RO 
hearing.  With respect to the October 1999 examination, the 
Board notes that this examination was scheduled by the 
hearing officer and he requested an opinion from the 
orthopedic examiner as to whether the veteran's multiple 
joint disabilities alone or in combination would preclude 
gainful employment.  The examiner did not furnish the 
requested opinion, an opinion that would be beneficial in 
considering the veteran's appeal.  

The record also shows that the veteran is eligible for VA 
vocational rehabilitation training, but the record is unclear 
whether she has been evaluated for or undertaken such 
training.  At the time of a VA psychiatric examination in 
August 2000, the veteran provided a written statement to the 
effect that her attempt to obtain vocational rehabilitation 
had been thwarted by a VA counselor.  Her current status with 
respect to any vocational plans or training would be helpful 
in considering her current appeal.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her service 
connected disabilities since service 
discharge. After securing the necessary 
release, the RO should obtain any records 
not already included in the claims 
folder.  

2.  The RO should obtain the veteran's 
vocational rehabilitation folder, if any, 
and associate it with the claims folder.  

3.  A VA social and industrial survey to 
assess the veteran's employment history 
and day-to-day functioning since service 
discharge should be undertaken.  A 
written copy of the report should be 
inserted into the claims folder.  

4.  The veteran should be afforded VA 
examination(s) by appropriate 
specialist(s) to determine the industrial 
impairment resulting from her service 
connected disabilities.  The claims 
folder to include materials obtained on 
remand should be made available to the 
examiner(s) for review before the 
examination.  After reviewing the claims 
folder and conducting the examination(s), 
the examiner(s) should render an opinion 
as to whether the appellant would be 
precluded from all gainful employment by 
the severity of her service-connected 
disabilities.  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





